EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with James Korenchan on 2/11/2021.
	The application has been amended as follows:
Regarding Claims 1, 9, and 15 the applicant has amended the claim as follow,
Claim 1:
In line 17, replace “respective scene” with “respective scene, the mean of fingerprints determined by an average of pixel values corresponding to the fingerprints of the respective scene”.
Claim 9:
In line 21, replace “respective scene” with “respective scene, the mean of fingerprints determined by an average of pixel values corresponding to the fingerprints of the respective scene”.


Claim 15:
In line 19 replace “scene” with “scene, the mean of fingerprints determined by an average of pixel values corresponding to the fingerprints of the respective scene”

 	Allowable Subject Matter
2.	Claims 1-20 are allowed. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666